United States Court of Appeals
                                                                         Fifth Circuit
                                                                      F I L E D
                  IN THE UNITED STATES COURT OF APPEALS
                                                                      March 31, 2003
                          FOR THE FIFTH CIRCUIT
                                                                  Charles R. Fulbruge III
                                                                          Clerk

                                No. 02-51232

                              Summary Calendar


R. WAYNE JOHNSON,

                                                 Plaintiff-Appellant,

                                 versus

MATTHEW TEPPER,

                                                 Defendant-Appellee.



             Appeal from the United States District Court
                   for the Western District of Texas
                              (02-CV-656)




Before HIGGINBOTHAM, SMITH, and CLEMENT, Circuit Judges.

PER CURIAM:*

     R.   Wayne    Johnson,   Texas   prisoner    #   282756,    appeals      the

district court’s dismissal of his 42 U.S.C. § 1983 complaint as

frivolous.     In his complaint, Johnson alleged that the defendant

violated his constitutional rights by using his full first name

when addressing correspondence to him.




     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     On appeal Johnson argues that the district court erred in

dismissing his complaint as frivolous because he has a First

Amendment right to be identified as “R. Wayne Johnson.”          Johnson

has not shown that the district court abused its discretion when it

dismissed his complaint as frivolous.1

     Johnson’s     appeal   is   without   merit   and   is   frivolous.2

Accordingly, his appeal is DISMISSED as frivolous.3

     Johnson is cautioned that the district court’s dismissal of

his complaint and this court’s dismissal of his appeal count as two

strikes against him for purposes of 28 U.S.C. § 1915(g).4        Johnson

is further cautioned that if he accumulates three strikes, he may

not proceed in forma pauperis in any civil action or appeal while

he is incarcerated or detained in any facility unless he is in

imminent danger of serious physical injury.5

     APPEAL DISMISSED AS FRIVOLOUS; SANCTIONS WARNING ISSUED.




     1
         See Black v. Warren, 134 F.3d 732, 733 (5th Cir. 1998).
     2
         See Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983).
     3
         See 5TH CIR. R. 42.2.
     4
         See Adepegba v. Hammons, 103 F.3d 383, 388 (5th Cir. 1996).
     5
         See 28 U.S.C. § 1915(g).

                                    2